DETAILED ACTION

	This Office Action is in response to Applicant’s Election dated 12/6/2021 and 4/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention and species.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12/6/2021 and 4/22/2022
Applicant's election with traverse of clams 1-4, 5-6 and 8-10 in the reply filed on 12/6/2021 and 4/22/22 is acknowledged.  The traversal is on the ground(s) that it would not result in serious search and examination burden if all invention and species are examined in the original application.   This is not found persuasive because distinct inventions belong different classification and distinct species comprises mutually exclusive characteristics.  Different fields of search and techniques of search are required.  There would be serious burdens if all distinct inventions and species are examined in the same application.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8 are  rejected under 35 U.S.C. 102(a)(1) and 102((a)(2) as being anticipated  by Okada [US 2004/0195652]
►	With respect to claim 1, Okada (figs 1 & 2, text [0001]-[0064]) discloses the claimed inductor module comprising:
	a substrate (600); 
	a first inter-level dielectric layer (1), disposed on the substrate; 
	a plurality of second inter-level dielectric layers (2/3/4/5/69/7/8/9), sequentially stacked on the first inter-level dielectric layer; 
	a trench (200 in inductor forming region, fig 10 thus 2), disposed to penetrate at least two of the second inter-level dielectric layers; and 
	a first metal layer (30 in inductor forming region), disposed in the trench, wherein the first metal layer has a top side surface and a bottom side surface opposite to each other, the top side surface of the first metal layer is coplanar with an upper surface of the trench in the second inter-level dielectric layers, and the bottom side surface of the first metal layer is coplanar with a bottom surface of the trench in the second inter-level dielectric layers.
►	With respect to claim 2, Okada discloses an etching stop layer (10)  disposed under a bottom of the trench and connected to the first metal layer.
►	With respect to claim 8, Okada  (fig 2) discloses wherein an upper surface of the first metal layer is a spiral shape.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada [US 2004/0195652] in view of Stamper et al [US 2008/0173976]
►	With respect to claim 3, Okada  (figs 1 & 2) discloses a second metal layer (90 on logic circuit interconnection region), disposed in the most top plurality of second inter-level dielectric layer.  Okada discloses the trench and the first metal layer forming inductor in inductor forming region.
	Okada is silent about a semiconductor component disposed on the substrate and covered by the first inter-level dielectric layer, and located on a side of the trench and the first metal layer; and the second metal layer electrically connected with the semiconductor component.
	However, Stamper et al (fig 11, text [0063]) teaches the semiconductor component (nFET) disposed on the substrate and covered by the first inter-level dielectric layer (259), and located on a side of inductor region wherein and the second metal layer (M2) electrically connected with the semiconductor component.
	Therefore, it would have been obvious for those skilled in the art to modify inductor module of Okada by having the semiconductor component on the substrate, covered the first inter-level dielectric layer, located on the side of the inductor region and have the second metal layer electrically connected semiconductor component as taught by Stamper to provide operation as being needed for inductor module.  Combination of Okada in view Stamper et al would have semiconductor component disposed on the substrate and covered by the first inter-level dielectric layer, and located on the side of the trench and the first metal layer as being claimed since the side of trench and the first metal layer of Okada is the side of the inductor region.
►	With respect to claim 4, Okada (figs 1 & 2)  discloses a thickness of the second metal layer (90 in logic circuit interconnection region) ) is less than a thickness of the first metal layer (30 in the inductor forming region), and a width of the first metal layer is greater than a width of the second metal layer.
►	With respect to claim 5, Okada discloses an etching stop layer (10 in inductor forming region) and a first interconnect metal layer (30 in logic circuit interconnection region), wherein the etching stop layer is disposed under a bottom of the trench and located in the first inter-level dielectric layer, and the first interconnect metal layer is disposed on the first inter-level dielectric layer and electrically connected the second metal layer.  Combination of Okada in view of Stamper et al will provide the first interconnect metal layer electrically connected the second metal to the semiconductor component.
►	With respect to claim 6, Okada discloses at least one second interconnect metal layer and a plurality of plugs, wherein the at least one second interconnect metal layer (70 in logic circuit region) and the plurality of plugs (50) are disposed in the plurality of second inter-level dielectric layers.  Combination of Okada in view of Stamper et al will provide he at least one second interconnect metal layer is electrically connected with the semiconductor component.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada [US 2004/0195652] in view of Akcasu [US 2020/0105860
►	With respect to claim 9, Okada substantially disclose the claimed inductor module comprising the first metal layer in spiral shape as inductor but does not expressly teach two pads respectively disposed on two terminals of the spiral shape of the first metal layer.
	However, Akcasu (fig 5A, text [0001]-[0161]) teaches the first metal layer in spiral shape as inductor having two pads respectively disposed on two terminals of the spiral shape of the first metal layer.
	Therefore, it would have been obvious for those skilled in art to modify the inductor module of Okada by having two pads as being claimed to provide convenient places terminal for electrical as being needed in inductor.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/               Primary Examiner, Art Unit 2819